 HOSPITAL SAN FRANCISCO171Hospital San Francisco,IncandUnidad Laboral deEnfermeras(os) y Empleados de la Salud Case24-CA-5721March 13, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn December 13, 1988, Administrative LawJudge Richard A Scully issued the attached deci-sionThe Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin support of the decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended OrderBriefs submitted on behalf of the General Counsel andthe Respondent have been given due consideration Onthe entire record and from my observation of the demeanor of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAt all times material, the Respondent was a PuertoRico corporation engaged in the operation of a hospitalproviding medical, surgical, and related health care services at facilities located at 371 DeDiego Street, Rio Piedras, Puerto Rico Based on its operations since December 23, 1987, annually, in the course and conduct of itsbusiness, the Respondent will derive revenues in excessof $250,000, and will purchase and receive at its Rio Piedras facility equipment, goods, and materials valued inexcess of $50,000 directly from suppliers located outsidetheCommonwealth of Puerto Rico The Respondentadmits, and I find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) ofthe Act and a health care institution within the meaningof Section 2(14) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Hospital SanFrancisco, Inc, Rio Piedras, Puerto Rico, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order'We do not relyon thejudges discussion in fn17 of whether employees should have to go without representation for more than 90 daysunder any circumstancesEfrainRivera Vega Esqfor the General CounselTristan Reyes Gilestra Esq,of San Juan, Puerto Rico, forthe RespondentDECISIONSTATEMENT OF THE CASERICHARD A SCULLY, Administrative Law Judge On acharge and an amended charge filed on January 11 andMarch 28 1988, respectively by Unidad Laboral deEnfermeras(os) y Empleados de la Salud (the Union) theRegional Director for Region 24 of the National LaborRelationsBoard (the Board) issued a complaint onMarch 31, 1988, alleging that Hospital San Francisco,Inc (the Respondent) had violated Section 8(a)(5) and(1) of the National Labor Relations Act (the Act) by failing and refusing to recognize and bargain with the Unionas the exclusive collective bargaining representative ofemployees in a unit of registered nurses The Respondentfiled a timely answer denying that it had committed anyviolation of the ActA hearing was held in Hato Rey, Puerto Rico, on June21-23, 1988, at which all parties were given a full opportunity to participate, to examine and cross examine witnesses, and to present other evidence and argumentIITHE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe ActIIIALLEGED UNFAIR LABOR PRACTICESA The Successorship IssueSince December 1975 Hospital Monteflores Inc (thePredecessor) had been licensed and had operated a general hospital at the facilities at 371 DeDiego Street inRio Piedras under the nameHospital San Martin " OnMay 13 1977, and October 29, 1981 following electionsthe Union was certified by the Board as the exclusivecollective bargaining representative of all employees in aunit described as followsAll registered nurses employed by the Employer atitsHospital located in Rio Piedras, Puerto Rico excluding all other employees professional personnelguards and supervisors as defined in the ActDuring the course of their relationship, the Predecessorand the Union entered into a series of collective bargaining agreements the most recent of which by its terms,was to extend from June 21, 1985, through May 14,1988Prior to December 1987, the Respondent commissioned and received certain feasibility studies and engaged in negotiations to purchase the facilities of HospitaiSan Martin Prior to the date of purchase the Respondent was given notice by the Predecessor of the existence of its collective bargaining agreement with theUnion and was sent a copy of the agreement On December 23, 1987 the Respondent purchased for $5 3 million all the real property and structures of the Predecessor, as well as most of its fixed assets and equipment,293 NLRB No 25 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom four physicians and their wives who had previouslyacquired titleThe purchase did not include the stock oraccounts receivable of the PredecessorBy letter, dated December 21, 1987, the employees ofHospital San Martin were informed that its assets werebeing sold to the Respondent, effective December 23,and that it would cease operations At the same time, theRespondent distributeda memorandumto the same employees advising that it would be acquiring the hospitaland recruiting employees and that applications for employment would be available at the hospital personneloffice at noon on December 21 On December 23, 1987,the Respondentbegan businesswithout any interruptionin the operation of the hospital According to FranciscoPerez, who was acting administrator of the hospital fromthe time the Respondent began operations until the endof February 1988, a considerable number of Hospital SanMartin s employees were hired and went to work for theRespondent December 23, 1987 The parties have stipulated that as of February 29, 1988, 19 of the 31 registerednurses, 17 of the 18 licensed practical nurses, all 19 ofthe dietary employees, 9 of the 10 housekeeping employees 7 of the 10 admissions department employees, and 4of the 6 accounting department employees employed bythe Respondent had previously been employed by Hospital San Martin at the time it ceased operationsBy letter dated January 5, 1988, the Union requestedthat the Respondent recognize it as the bargaining representative of the registerednursesand that it be providedwith certain information relating to the Respondent spurchase of the hospital The Respondent replied in aletter from Francisco Perez, dated January8,1988, inwhich it declined to recognize the Union on the groundsthat the nurses it had hired had not completed a probationary period and, therefore, were not yet permanentemployees and promising a further reply once the hospital s transitionperiod ended and operations were normalizedBy letters of January 14 and 22 1988 the Unionrequested additional information from the Respondentand by letter of January 21 1988, it informed the Respondent of its willingness to negotiate a new collectivebargaining agreementBy letter of January 26 1988Perez reiterated the Respondents position that the nurseswere still in a probationary period and said that in viewof the charge the Union had filed with the Board itwould wait until the Board had ruled on the status of theUnion as the nurses representativeThe General Counsel and the Union contend that theRespondent is a successor to Hospital San Martin and required to recognize and bargain with the Union as theexclusive representative of the unit registered nursesThe Respondent denies that it is a successor employerAnalysis and ConclusionsThe crucial inquiry in determining whether there issuccessorship is whether there is substantial continuity ofthe employing industry i As stated by the SupremeCourt inFall River DyeingCorp v NLRB2Under this approach the Boardexamines a numberof factorswhether the business of both employersisessentially the same, whether the employees ofthe new company are doing the same jobs in thesame working conditions under thesamesupervisors, and whether the new entity has the same production process, produces the same products, andbasically has the same body of customersIt isclear that both the Respondent and the Predecessorwere engaged in essentially the same business, theoperation of a general hospital at the facilities in Rio Piedras, rendering health care services to the general publicOne of the most important considerations in determiningsuccessorship is continuity in the identity of the workforce 3 In the present case, the Respondent began operations without any hiatus or interruption in services andutilizingsubstantially the same employees as the Predecessor throughout the hospital and most importantly, onits staff of registerednursesThe evidence shows that theRespondent made employment applications available tothe employees of the hospital at the same time they werenotified thatHospital SanMartinwould cease operationsIt further shows that, with possibly one or twoexceptions, the Respondent did not examine any of thePredecessors personnel files before hiring its former employees thus, indicating that the Respondent was relyingprimarily on the fact of their employment with the Predecessor and taking advantage of the same skills utilized inthat employment, as well as their familiarity with thehospital s operationsWhile the Respondent points to many alleged differences in the operations of the two hospitals in support ofitsargumentagainstsuccessorship, itmust be kept inmind that the analysis of thisissuemustbe conductedfrom the perspective of the employees who have beenretained and that emphasis is to be placed on whetherthey will view their job situations as essentially unaltered "4 Here the focus is directed to the perspective ofthe registered nurses employed by the Respondent andthere is little to suggest that the differences wrought bythe change in ownership of the hospital had any significant effect on their duties and working conditions orwould affect theirsentimentsand expectations concerning continued representation by the Union The testimony of Perez did establish that the Respondent has remodeled some areas of the hospital has purchased certainnew sophisticated, diagnostic equipment such as an expensive computerized tomography unit, has expanded itemergency room, cardiology radiology and orthopedicservices and has added ophthalmology and plastic surgery servicesHowever, this testimony related principally to the effects of these changes on the hospitals medical staff and gave no indication that they had a significant impact on the activities or responsibilities of the registered nursesThe evidence also established that therewere changes in the hospital's board of directors and administrationparticularly, the contract with Caribe HospitalAffiliates to manage the hospitalwhich resulted iniWoodrich Industries246 NLRB 43 (1979)2 482 U S 27 43 (1987)NLRB v Hudson River Aggregates639 F 2d 865 869 (2d Cir 1981)Fall River Dyeing Corp v NLRBsupra at 43 HOSPITAL SAN FRANCISCOa new and different management team, as well as someimprovements in the physical plantOther allegedchanges pointed to by the Respondent have not been establishedAlthough Perez testified that the hospital sthird floor and an intensive care unit that the Predecessor had closed were reopened, the credible testimony ofMargarita Pintowho was employed by and familiarwith the Predecessors operations, was that neither hadbeen permanently closed Pinto s testimony also contradicted that of Perez concerning a number of positions allegedly established by the Respondent that Perez maintained had not previously existed at the hospital According to Pinto s credible testimony, many of these positionswere in existence under the PredecessorAlthough it is clear that the Respondent institutedsome changes and improvements at the hospital, the evidence does not establish that the changes were so fundamental or significant that the hospital it operated was essentially different from that operated by the PredecessorEvidence of similarchanges" has been found not toalter the essential continuity of the employment relationship for purposes of applying the successorship doctrinein the absence of some showing of substantial changes inunit employees jobs or significant operational changesaffecting the continued appropriateness of the bargainingunit 5There is little evidence in the record concerning theimmediate supervision of the hospitals registered nursesunder either the Respondent or the Predecessor There isevidence that nurse Candida Kortwnght was a supervisor in the emergency room under both the Predecessorand the Respondent The parties stipulated that nursesElisaura Quintero and Carmen Velazques were employedas supervisors by both employersThree nurses6 identified by the Respondent as supervisors in a position letter to the Board, dated March 91988, previously worked for the Predecessor, but it is notclearwhether they had worked as supervisors 7 Threeother nurses,8 claimed by the Respondent to be supervised but disputed by the General Counsel on thegrounds that their exercise of supervisory authority wastoo limited to qualify them as statutory supervisors, hadworked for the Predecessor in nonsupervisory positionsI find there is some evidence that there was continuity ofsupervision of the registered nursesAlthough I mightnot find it sufficient standing alone to tip the balance onthe issue of succession, it is not inconsistent with a findmg of successionAs for products and customers, there is nothing in therecord to indicate significant changes in either Both employers provided general hospital services primarily servmg the Rio Piedras community While the specialties ofthe physicians who own the Respondent may have increased the number of orthopedic patients served by theb SeeJeffriesLithograph Co265 NLRB 1499 1504(1982)AlondraNursing Home&Convalescent Hospital242 NLRB 595 598 (1979)6Myra I Pagen Cecilia Rodriguez and Arlene Soler7The similarity in their rates of pay under both employers which aresignificantly higher than the pay rates of many of the other registerednurses suggests that they were employed as supervisors by Hospital SanMartin6Vernica Arana Arabel Santiago Nancy Marero173hospital, the testimony of Perez was that such patientsconstituted only about 6 to 8 percent of the patientcensus atany given time This does not establish that thehospital's services to patients underwenta substantial alterationThere is evidence that both hospitals were certifled to provide services to patients eligible for Medicareand, in fact they had the same provider number forMedicare, although funds due each under that programwere segregated The evidence shows that the Respondent had agreements with approximately 80 percent of thehealth insurances providers that served Hospital SanMartin I find that the evidence establishes substantialcontinuity in the areas of customers (patients) and services providedAfter considering all the circumstances surroundingthe transfer of operations from Hospital San Martin tothe Respondent, I find there was substantial continuity ofthe employing industry and that it is unlikely that theemployees'sentimentsconcerningunionizationhadchanged The Respondent took over the hospital withoutany hiatus in operations and, most importantly utilized asubstantialportion of the Predecessors employees tocarry on those operations In the unit of registerednurses,all of those working for the Respondent on December 23 had been employees of the Predecessor Although there were improvements made to the facilitiesand some new equipment purchased and installed, thefundamental nature of the employing industry-a generalhealth care facility-did not substantially change, nor didthe unit employees' duties or working conditions Therewas also significant continuity in the areas of supervision,products and services and customers (patients) served Ifind under these circumstances that the Respondent wasa successor to Hospital San Martin 9B TheSubstantial and RepresentativeComplementIssueHaving found that the Respondent is a successor toHospital San Martin it must be determined whether itemployed a majority of the Predecessors employees inthe appropriate unit at the time it reached a substantialand representative complement of employees 10 If it didnot, it is under no obligation to recognize and bargainwith the Union representing the Predecessor's employees iiIn deciding whether a substantial and representativework force existed on a certain date the Boardmust balanc[e] the objective of selection of a bargaining representative by the maximum number ofemployees with the objective of employee representation as soon as possiblePremium Foods,260NLRB 708 718 (1982), enfd 709 F 2d 623 (9th Cir1983) (quotingNLRB v Hudson River Aggregates,639 F 2d 865 (2d Cir 1981) enfg 246 NLRB 192(1979))When a new employer expects, with reasonable certainty to increase its employee complee PremiumFoods260 NLRB 708 714-715 (1982)AlondroNursingHome &Convalescent Hospitalsupra1' Fall River Dyeing Corp v NLRBsupra" Myers Custom Products278 NLRB 636 637 (1986) 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment substantially within a relatively short time, itisappropriate to delay determining the bargainingobligation for that short period 12There is no mathematical formula to be applied, eachcase depends on its particular facts Here, the Respondent contends that it had a definite plan to increase theemployee complement within the unit of registerednurses and that, although it had undertaken to do so, itstillhad not reached a substantial and representativecomplement within the unit as of the date of the hearingIt further contends that because, as of the hearing date,there was no longer a majority of the Predecessors employees in the unit, the complaint should be dismissedThe General Counsel takes the position that a substantialand representative had been reached as of January 5,1988, the date that the Union requested recognition bythe Respondent, when a majority of the unit was coinprised of the Predecessors employeesAs noted above, the Respondent bought for a substantial sum and took over an open and functioning generalhospital without any hiatus in operations or any disruption in patient care Consequently, this does not involvea situation in which the successor was attempting to reestablish and rebuild a business that had collapsed underthe predecessor employer, as is often found in cases involving the application of the "successorship and substantial and representative complement" doctrinesOnthe other hand, it is clear from the feasibility studies onwhich the Respondent relied in deciding to purchase thehospital and from the testimony of Francisco Perez, whowas involved in the purchase and served as acting administratorof the hospital following the takeover thatthe Respondent had a definite plan to expand its operations and to increase the employee complement It isalso clear that because of the nature of the hospital industry expansion of operations was directly related toand dependent on an increase in the number of registerednurses employed From the time it purchased the hospital, the Respondent made an extensive and concertedeffort to recruit more registered nurses, but had limitedsuccess in doing so because of the shortage of nursesavailable in Puerto RicoAccording to Perez, the Respondent planned to operate at a level of 143 to 147beds requiringa minimumof 100 registered nurses, andneeded 127 beds and 90 registered nurses in order tofunction normallyHowever, by June 1, 1988 morethan 5 months after it began operations, despite its extentsive recruiting efforts it had no more than 37 registerednurses in its employ Under these circumstances 13 toaccept the Respondents position that 90 registerednurses would constitute a substantial and representativecomplement would be to negate the Board's mandate, asstated inMyers Custom Products,supra that the employer's expansion plans be based on reasonable certainty12 Ibid13 Unlike a situation in which an employer can hire and train theworkers itneeds as itsbusiness expands from the general public here theRespondent had no control over the degree or rate of its expansion because it was limited to recruiting persons who had successfully completedgraduatenurses trainingprograms of whom there was a critical shortagein Puerto Ricoand be "accomplished within a relatively short time Itwould also frustrate the goal of permitting employees tobe represented as quickly as possible 14 I find the Respondents expansion plansdid not meet the Board s requirements as to certainty or duration 15Whateverits long range plans, the Respondent on December 23, 1987, took over a functioning hospital operation without any interruption in services and did so byutilizingthe Predecessor's former work force Even accepting the Respondent's figures, the number of registered nursesemployed in the unit on December 23, 1987,23 had only risen to 35 as of March18, 1988During thepayroll period ended January8, 1988,during which theUnion requested recognition, there were 25 nurses employed This was 60 percent of the maximum of 40 employed at any time between December 23, 1987, andJune 1,1988 Ifind that the 25 registerednurses employed by the Respondent as of January8, 1988,constituted a substantial and representative complement I alsofind that a majority of the nurses employed on that datewere formerly employed by the Predecessor 16 This wasalso the case on March18, 1988,nearly 90 days after theRespondent took over the hospital 17 Inasmuch as a majonty of the employees in the appropriate bargaining unitat the time the Union requested recognition were formeremployees of the Predecessor, the Respondent was obligated to recognize and bargain with the Union Its failure to do so violated Section 8(a)(5) and (1) of theAct 18C Failure to Provide Information Requested by theUnionIt is not clear whether the Respondent disputes thatthe Union is entitled to the information it requested onJanuary 5 14 and 22 1988, once the question of successorship has been resolved against the Respondent Thisinformationwhich concerns the purchase of the hospitalby the Respondent and the names compensation andother information relating to the registerednurses employed by the Respondent is relevant to collective bargaining and no reasonshave been shown why such informationshould not be provided Having found that the14 Fall River Dyeing Corp v NLRBsupra15 SeeMiner Industries285 NLRB 234 (1987)IndianapolisMack Sales272 NLRB 690 (1984)16 The figures relating to the number of nurses employed by the Respondent between December 23 1987 and June 1 1988 are taken from ajoint report prepared for the U S District Court for the District ofPuerto Rico by the parties inAsseo v Hospual San FranciscoCivilNo88-1101 (JP) submitted after this hearingAlthough the parties differwhether certain nurses should be considered supervisors and not part ofthe unit the number in dispute is not sufficient to affect the determinationthat a majority of the unit was employed by the Predecessor In thisregard the Respondents motion to submit into evidence several nursinglicenses issued after the hearing is denied as they have no bearing on theissue of when the Respondent employed a substantial and representativecomplement of registered nurses17Notwithstanding the Respondents plans for expansion in the absence of a substantial increase in employee complement it is questionablewhether the employees should have to go without representation formore than 90 days under any circumstances SeeMyer Custom Productssupra'sFall River Dyeing Corp v NLRBsupraNLRB v Hudson River AggregatessupraPremium Foodssupra HOSPITAL SAN FRANCISCORespondent is a successor employer,I also find that itsfailure toprovide thisinformationviolatedSection8(a)(5) and(1) of the Act 19CONCLUSIONS OF LAW1The Respondent, Hospital San Francisco, Inc is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3The following described unit of the Respondent semployees is appropriate for collective bargaining purposesAll registered nurses employed by the Employer atitshospital in Rio Piedras, Pureto Rico,excluding,allother employees professional personnel,guardsand supervisors as defined in the Act4At all times since April 1977, the Union had beenthe exclusive collective bargaining representative of theemployees, in the above described unit5By failing and refusing on and after January 5, 1988,to recognize and bargain with the Union as the representative of the employees in the above described unitthe Respondent violated Section 8(a)(5) and(1)of theAct6By failing and refusing to provide the Union withthe information requested in its letters dated January 514 and 22,1988 the Respondent violated Section 8(a)(5)and (1) of the Act7The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I shall recommend that it beordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policies of the ActHaving found that the Respondent violated Section8(a)(5) and (1) of the Act by refusing to recognize andbargainwith the Union after January 5 1988 and byfailing to provide certain relevant information requestedby the Union, I shall recommend that the Respondent beordered to recognize and bargain with the Union on request, and that it provide the Union with all informationrequested in the letters dated January 5 14, and 22, 1988On these findings of fact and conclusions of law andon the entire record, I issue the following recommended2019Amscot Coal281 NLRB 170 (1986)20 If no exceptions are filed asprovided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as providedin Sec 102 48of theRulesbe adopted by theBoard andallobjectionsto them shallbe deemed waivedfor all purposes175ORDERThe Respondent, Hospital San Francisco, Inc, RioPiedras Puerto Rico, its officersagents,successors, andassigns shall1Cease and desist from(a)Refusing to recognize and bargain with the Unionas the exclusive collective bargaining representative of itsemployees in the appropriate unit(b) Refusing to bargain collectively with the Union byrefusing to furnish the information requested by theUnion s letters dated January 5, 14, and 22, 1988(c) In any like or related manner interfering with restraining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request bargain collectively concerning rates ofpay,wages, hours of employment, and other terms andconditions of employment with the Union, as the exclusive collective bargaining representative of all employeesin the appropriate unit and, if an agreement is reached,embody it in a signed contract(b) Provide the Union with all information requestedin its letters dated January 5 14, and 22, 1988(c) Post at its facilities in Rio Piedras, Puerto Rico, inEnglish and Spanish, copies of the attached noticemarkedAppendix 21 Copies of the notice, on formsprovided by the Regional Director for Region 24, afterbeing signed by the Respondents authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered defaced, or covered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply21 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any union 176DECISIONS OF THENATIONALLABOR RELATIONS BOARDTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT refuse torecognize and bargain collecLively with Unidad Laboralde Enfermeras(os) y Empleados dela Salud asthe collectivebargaining representative ofAll registerednursesemployed by the Employer atitshospital in Rio Piedras, Puerto Rico, excluding,allother employees,professional personnel guardsand supervisors as definedin the ActWE WILL NOTrefuse to bargaincollectivelywith theUnion by refusing to furnish it with the information requested by its letters to us, dated Janaury 5, 14, and 221988WE WILL NOT in any like or related manner interferewith restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL furnish the Union the information requestedin its letters of January 5, 14 and 22, 1988 and WE WILLon request,bargainwith it as the collective bargainingrepresentative of the employees in the unit describedabove, with respect to rates of pay wages hours of employment,and other terms and conditions of employmentand, if an agreement is reachedembodyit in a signedcontractHOSPITALSAN FRANCISCO, INC